               Case: 4:18-mj-00314-DDN Doc. #: 1 Filed: 10/09/18 Page: 1 of 9 PageID #: 1
  AO 106 (Ruv. 06/09) Application for a Search Warrant


                                             UNITED STATES DISTRICT COURT
                                                                                  for the                                                                           FILED
                                                               Eastern District of Missouri
                                                                                                                                                              OCT - 9 2018
                In the Matter of the Search of                                                                                                               U.S. DISTRICT COURT
                                                                                      )                                                                   EASTERN DISTRICT OF MO
3746 Texas Avenue, Saint Louis, Missouri,63 11 8 (second floor), in the City of     )                                                                               ST. LOUIS
Saint Louis within the Eastern District of Missouri. Athree story, multi-family     )          Case No.                4: 18 MJ 314 DDN
residence with red brick and white trim. There are two white entry doors in the rear)
of the residence, the right (north) rear door is for second floor access.           )
SEE ATTACHMENT A                                                                    )

                                                  APPLICATION FOR A SEARCH WARRANT
            I, Special Agent Lany Stoddard, ATF                   , a federal law enforcement officer or an attorney for the government
  request a search warrant and state under penalty of perjury that I have reason to believe that on the following property:
 3746 Texas Avenue, Saint Louis, Missouri,631 18 (second floor), in the City of Saint Louis , Missouri. A three story, multi-family residence with
 red brick and white trim. There are two white entry doors in the rear of the residence, the right (north) rear door is for second floor access.

 located in the                 EASTERN               District of    ~~~~~~~~~~~~~
                                                                                          MISSOURI                        , there is now concealed


                                                                        SEE ATTACHMENT B

            The basis forthe search under Fed. R. Crim. P. 4l(c) is (check one or more) :
                 ~evidence of a crime;
                    ~contraband, fruits of crime, or other items illegally possessed;
                    ~property designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.
            The search is related to a violation of:
                Code Section                                                                         Offense Description
                21 U.S.C. § 84 1 and846                          Possession of with intent to distribute controlled substances; conspiracy to distribute controlled substances.
                18 U.S.C. § 924(c)                               Possession of a firearm in furtherance of s drug trafficking crime
                18 U.S.C. § 922(g)                               Felon in possession ofa firearm


            The application is based on these facts:

                                          SEE ATTACHED AFFIDAVIT WIBCH IS IN CORPORATED HEREIN BY REFERENCE

             r;/ Continued on the attached sheet.
             0 Delayed notice of        days (give exact ending date if more than 30 days:               ) is requested
               under 18 U.S.C. § JTOTa, the basis of which is set forth on the attached sheet-. - -- - -


                                                                                             ~~{/J!J                    Applicant 's signature

                                                                                          Special Agent Larry Stoddard, ATF

 Sworn to before me and signed in my presence.


 Date:            October 9. 2018


 City and state: St. Louis, MO
                      ~~~---'--~~~~~~~~~~-
                                                                                       Honorable David D. Noce, U.S. Magistrate Judge
                                                                                                                        Printed name and title
                                                                                                               AUSA: RODNEY H. HOLMES, #6244551IL
- - - - - - - - - -- - - - - - -·- ·- ·-·---------                                      -- - ·-·- ---··-··-- ·--   -   - -- - --


               Case: 4:18-mj-00314-DDN Doc. #: 1 Filed: 10/09/18 Page: 2 of 9 PageID #: 2



                                                   AFFIDAVIT

               1. Your affiant, Larry Stoddard, has been a Special Agent with the United States
                  Department of Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF)
                  since September 2008. I am currently assigned to the Kansas City Field Division, Saint
                  Louis Field Office. My duties involve conducting criminal investigations into cases of
                  illegal possession/transfer of firearms, firearms trafficking, violent crimes involving
                  firearms and narcotics trafficking.

               2. This affidavit is submitted in support of an application for the issuance of a search warrant
                  for the premises at 3746 Texas Avenue, Saint Louis, Missouri, 63118. This subject
                  location is located with the Eastern District of Missouri. It is my opinion and the opinion
                  of the investigative team as experienced, trained firearms and narcotics investigators, that
                  after certain prerequisite circumstances are met there will be probable cause to believe that
                  evidence will be found in violation(s) of: Title 21, United States Codes, Section(s)
                  841(a)(l) and 846, and Title 18, United States Codes, Sections 922(g)(l) and 924(c). The
                  violations have been committed by persons known and unknown to this investigation.
               3. This affidavit is submitted in support of an application for the issuance of a search
                  warrant for a location within the Eastern District of Missouri. Since this affidavit is being
                  submitted for the limited purpose of establishing probable cause for the issuance of a
                  search warrant for the listed location, I have not included each and every fact known to
                  me regarding this investigation. Rather, I have included only those facts that I believe are
                  sufficient to establish the requisite probable cause. The information contained herein is
                  based upon my own personal knowledge, information provided to me by other law
                  enforcement officers, information provided by Confidential Informants, information
                  obtained by way of physical or electronic surveillance, and physical evidence gathered by
                  law.

               4. Based on my training and the experience, I am aware of the following drug violations and
                  information:

                      a. A drug trafficker has many of the same problems and requirements as does a
                         legitimate business including cash flow, communications, accounts due and owed,
                         records, keeping, security, storage and transportation.


                      b. It is common for drug traffickers to conceal in secure locations within their
                         residences and the residences of family and close associates records concerning
                         their drug business, caches of drugs, proceeds of drug transactions, financial
                         records regarding disposition of proceeds, precious metals, jewelry, collectibles and
                         other items of intrinsic value for their ready access and to hide these items from law
                         enforcement authorities.


                      c. Drug traffickers commonly have in their possession, either on their person or
                         readily available, firearms including, handguns, rifles, shotguns, and machine guns.

                                                            1
Case: 4:18-mj-00314-DDN Doc. #: 1 Filed: 10/09/18 Page: 3 of 9 PageID #: 3



          These weapons are used to protect and secure the drug trafficker's property, drugs,
          money, financial records and other business documents. Drug traffickers also
          utilize body armor for their personal protection.

     d. Drug traffickers must maintain, on hand, amounts of U.S. currency in order to
        maintain and finance their ongoing drug business.

     e. When drug traffickers amass large profits from their illicit trafficking, they attempt
        to legitimize these profits through the use of banks and the banks' attendant
        services; securities, cashier's checks, bank drafts, bonds, brokerage accounts and
        other investment vehicles.

     f.   Further, drug traffickers often place assets in names other than their own to avoid
          detection of these assets by the authorities. Even though these assets are in the
          names of others, the traffickers are the true owners and continue to exercise
          dominion and control over the assets. Courts have recognized unexplained wealth
          is probative evidence of crimes motivated by greed; in particular, trafficking in
          controlled substances.

     g. Drug traffickers often maintain records of amounts of drugs sold and "fronted";
        monies owed; profits and their disposition; associates' names, phone numbers, etc.
        These records may include, but are not limited to, receipts, notes ledgers, airline
        tickets, money orders and other papers related to the transportation, ordering, sale,
        manufacture and distribution of controlled substances. These records and
        documents are generally maintained in locations easily accessible to the drug
        trafficker. These records may be maintained conventionally on paper or in some
        other documentary form. They may also be stored as electronic data in one or more
        data storage devices. These may include but not be limited to: computers, flash
        drives, mobile phones, fax machines, external hard drives, and any other electronic
        devices designed for data storage.

     h. Drug traffickers maintain certain paraphernalia required to conduct drug
        transactions; most commonly, this includes scales, plastic bags, tape and other
        packaging materials.

     L    Drug traffickers occasionally take, or cause to be taken, photographs or video
          recordings of themselves, their co-conspirators, their associates, their property,
          their illegal activities, and their contraband.

     J.   Drug traffickers frequently handle currency and drugs. As a result, some of the
          drugs are transferred to the currency. Dogs trained in the detection of drugs have
          been able to locate drug- contaminated currency concealed in hidden locations.

     k. That indicia of occupancy, residency and/or ownership of the premises including
        utility and telephone bills, canceled envelopes, photographs, tax statements, bank
        account statements, rent receipts, addressed mail, pager bills, receipts, and keys

                                           2
Case: 4:18-mj-00314-DDN Doc. #: 1 Filed: 10/09/18 Page: 4 of 9 PageID #: 4



           may be found in the locations where drugs, firearms, and drug/firearms records are
           stored.

5. ATF is involved in a criminal investigation into violations of federal controlled
   substances laws on the part of Jamar CRITTENDEN, a black male, date of birth August
   1, 1989, social security number: :XXX-XX-1624, James MCKEEVER, a black male, date
   of birth December 29, 1978, social security number: XXX-XX-9740 and Marcus
   HA YES, a black male, date of birth July 26, 1972, social security number XXX-XX-
   4948.

6. CRITTENDEN's criminal history includes several felony drug offenses and resisting
   arrest. The felony charges he received resulted in probation (SIS) in state court.

7. MCKEEVER's criminal history includes one arrest for forgery in 2002. There is no
   disposition to this arrest.

8. HA YES criminal history includes an April 6, 1996, conviction for felon in possession of
   a firearm, Title 18, United States Code, Section 922(g)(l) from U.S. District Court,
   Eastern District of Missouri. He also has state felony convictions for firearms offenses
   and felony tampering with a utility

9. In June 2018, your affiant received information from a Confidential Informant (Cl) that
   Curtis Baskett, Junior, was selling fentanyl while armed with a firearm. Your affiant then
   planned an undercover operation where the CI purchased 0.43 grams of fentanyl from an
   unknown black male who was an associate of Curtis Baskett, Junior.

10. During the week of July 8, 2018, your affiant set up an undercover operation where a
    quantity of fentanyl was purchased from an unknown black male, who was also an
    associate of Curtis Baskett, Junior. After this transaction, the driver of the vehicle that
    sold fentanyl was followed to 3746 Texas Avenue, in the City of Saint Louis, Missouri.

11. On July 16, 2018, your affiant set up an undercover operation in which an undercover
    police detective purchased 0. 77 grams of fentanyl from CRITTENDEN. After the
    purchase of fentanyl from CRITTENDEN law enforcement personnel followed him to
    3746 Texas Avenue, Saint Louis, Missouri.

12. On August 1, 2018, an undercover operation was planned in which an undercover police
    detective purchased 0.73 grams offentanyl from MCKEEVER.

13. On August 13, 2018, your affiant set up an undercover operation in which an undercover
    police detective purchased 1.46 grams of fentanyl from CRITTENDEN. After the
    purchase offentanyl from CRITTENDEN, law enforcement personnel followed him to
    3746 Texas Avenue, Saint Louis, Missouri.

14. On August 16, 2018, your affiant set up an undercover operation in which an undercover
    police detective purchased 11.82 grams of fentanyl from CRITTENDEN. Prior to this

                                              3
Case: 4:18-mj-00314-DDN Doc. #: 1 Filed: 10/09/18 Page: 5 of 9 PageID #: 5



   transaction, CRITTENDEN was seen leaving 3746 Texas Avenue, Saint Louis, Missouri.
   After the purchase of fentanyl from CRITTENDEN, law enforcement personnel followed
   him back to 3746 Texas Avenue, Saint Louis, Missouri.

15. On August 22, 2018, your affiant set up an undercover operation in which an undercover
    police detective purchased 13.58 grams of fentanyl from HA YES. Prior to this
    transaction, HAYES was seen leaving 3746 Texas Avenue, Saint Louis, Missouri. After
    the purchase of fentanyl from HA YES, law enforcement personnel followed him back to
    3746 Texas Avenue, Saint Louis, Missouri.

16. On August 30, 2018, your affiant set up an undercover operation in which an undercover
    police detective purchased 13.03 grams of fentanyl from MCKEEVER. Prior to this
    transaction, MCKEEVER was seen leaving 3746 Texas Avenue, Saint Louis, Missouri.

17. On September 11, 2018, your affiant set up an undercover operation in which an
    undercover police detective purchased 11.94 grams of fentanyl from an unknown black
    male. Prior to this transaction, this unknown black male was seen leaving 3746 Texas
    Avenue, Saint Louis, Missouri. After the purchase of fentanyl from the unknown black
    male, he was followed back to 3746 Texas Avenue, Saint Louis, Missouri.

18. On October 5, 2018, your affiant set up an undercover operation in which an undercover
    police detective purchased approximately 12.4 grams of suspected fentanyl from
    MCKEEVER. Prior to this transaction, MCKEEVER was seen leaving 3746 Texas
    Avenue, Saint Louis, Missouri.

19. After every purchase offentanyl in this investigation, the fentanyl was analyzed by the
    SLMPD Criminal Laboratory. With the exception of the October 5, 2018, undercover
    purchase of fentanyl , all the analyses confirmed all controlled substances purchased in
    this investigation tested positive for fentanyl, a schedule 2 controlled substance and
    violation of Title 21, U.S.C., Section 841(a)(l). The laboratory results from the October
    5, 2018, purchase are currently pending with the SLMPD Criminal Laboratory.

20. Throughout the course of this investigation, your affiant was able to determine 3746
    Texas Avenue, Saint Louis, Missouri, 63118, is the residence of MCKEEVER, and was
    frequented by CRITTENDEN and HA YES. The vehicles MCKEEVER, CRITTENDEN
    and HA YES have been seen in on multiple occasions, are routinely parked curbside in
    front of 3746 Texas Avenue. A check of utilities at 3746 Texas Avenue, Saint Louis,
    Missouri, 63118, revealed MCKEEVER has active utilities in his name for the 2nd floor
    of 3746 Texas Avenue.

21. Your affiant, along with other law enforcement personal, have seen MCKEEVER and
    CRITTENDEN freely enter and exit the north, rear door of 3746 Texas Avenue, Saint
    Louis, Missouri. MCKEEVER or CRITTENDEN were seen entering and exiting the
    north rear door before and after several of the controlled buys mentioned above.


                                            4
Case: 4:18-mj-00314-DDN Doc. #: 1 Filed: 10/09/18 Page: 6 of 9 PageID #: 6



22. The Confidential Informants your affiant has utilized in this investigation have been
    proven reliable and trustworthy, assisting in prosecutions. They have never shown signs
    of deception and there has never been any reason to believe they had been deceptive.

23. During the course ohhis investigation MCKEEVER, CRITTENDEN, HA YES and their
    unknown associates have violated the following federal laws:

        a. Title 21, United States Code, Section 841(a)(l), Manufacture, Distribution or
           Possession of a Controlled Substance

        b. Title 21, United States Code, Section and 843(b), Use of a Communication
           Device in Furtherance of a Drug Trafficking Crime

24. In addition, MCKEEVER, has also violated Title 21, United States Code, Section
    856(a)(l): Knowingly open, lease, rent, use, or maintain any place, whether permanently
    or temporarily, for the purpose of manufacturing, distributing, or using any controlled .
    substance.

25. Your affiant believes that based on the aforementioned facts there is probable cause to
    believe that controlled substances, drug packaging materials, drug paraphernalia and
    other items related to the drug trafficking trade are located at 3746 Texas Avenue, Saint
    Louis, Missouri, 63118. Your affiant also believes there is probable cause to search
    3746 Texas Avenue, Saint Louis, Missouri, 63118, and is requesting a search warrant
    be issued.

26. The property located at 3746 Texas Avenue, Saint Louis, Missouri, 63118, (second
    floor) is in the City ?f Saint Louis and within the Eastern District of Missouri. It is three
    story, multi-family residence. The residence has red brick with white trim. There are
    two white entry doors in the rear of the residence, the right (north) rear door is for second
    floor access. Your affiant and other law enforcement personnel have seen MCKEEVER
    and CRITTENDEN use the door to the right several times to access MCKEEVER's
    second floor residence. There are no numerics on the residence or any markings on either
    rear door. It is the second residential structure on the east side of Texas Avenue, north of
    Chippewa Street. The request for this search warrant is only for MCKEEVER' s second
    floor residence, which is accessed by the right (north) rear door of 3746 Texas Avenue,
    Saint Louis, Missouri, 63118.

                                                          ~mitted,                  :/
                                                         ~;~
                                                         SA LARRY STODDARD, ATF
    Subscribed and swor
   l"O'n'--..to ber 9, 20 18:




   UNITED STATES MAGISTRATE JUDGE
                                             5
   Case: 4:18-mj-00314-DDN Doc. #: 1 Filed: 10/09/18 Page: 7 of 9 PageID #: 7



                                      ATTACHMENT A


The Affiant is requesting a search warrant for the subject location as depicted below:




Subject location - 3746 Texas Avenue (Second Floor), Saint Louis, Missouri 63118
     Case: 4:18-mj-00314-DDN Doc. #: 1 Filed: 10/09/18 Page: 8 of 9 PageID #: 8



                                       ATTACHMENT B

                                        Items to be Seized

1.      Fentanyl and other controlled substances;

2.      Paraphernalia for packaging, cutting, weighing and distributing controlled substances,

including, but not limited to, scales, baggies and spoons;

3.      Books, records, receipts, notes, ledgers, and other papers relating to the transportation,

ordering, purchasing and distribution of controlled substances and/or firearms ;

4.      Cellular telephones, telephone bills, invoices, packaging, cellular batteries and/or charging

devices, cancelled checks or receipts for telephone purchase/service; address and/or telephone

books and papers reflecting names, addresses, and/or telephone numbers of sources of supply, of

customers, and/or evidencing association with persons known to traffic in controlled substances

or to facilitate such trafficking;

5.      Photographs, in particular photographs of co-conspirators, assets, firearms, and/or of

controlled substances;

6.      United States Currency, precious metals, jewelry, and financial instruments, including, but

not limited to, stocks and bonds, papers, titles, deeds and other documents reflecting ownership of

vehicles and property utilized in the distribution of heroin or which are proceeds from the

distribution of heroin;

7.      Books, records, receipts, pay stubs, employment records, bank statements and records,

money drafts, letters of credit, money order and cashier's checks receipts, passbooks, bank checks

and other items evidencing the obtaining, secreting, transfer and/or concealment of assets and the

obtaining, secreting, transfer, concealment and/or expenditure of money;
      Case: 4:18-mj-00314-DDN Doc. #: 1 Filed: 10/09/18 Page: 9 of 9 PageID #: 9




8.       Papers, tickets, notes, schedules, receipts and other items relating to travel or

transportation;

9.       Indicia of occupancy, residency, rental and/or ownership of the vehicles and/or premises

described above, including, but not limited to, utility and telephone bills, cancelled envelopes,

rental or lease agreements and keys;

10.      Firearms and/or weapons; and

11.      Security systems, cameras, cables, recording devices, monitors, and other video

surveillance equipment.
